DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of group I and SEQ ID 11 in the reply filed on 4 Jan, 2022 is acknowledged.  The traversal is on the ground(s) that the application has unity of invention.  This is not found persuasive because, as noted in the rejection, 37 CFR 1.475(b)(2) does not allow for unity of invention when there are two product groups, as in the instant application (in this case, polypeptides and nucleotides encoding the polypeptides).
The requirement is still deemed proper and is therefore made FINAL.

	Applicants have elected the polypeptide of SEQ ID 11.  A search was conducted for this species, and references were found that rendered it obvious.  As a result, claims 1-7, 10, 14, and 21 were examined and claims 8, 9, 11, 12, and 15-20 were withdrawn from consideration.  While applicants have stated that they believe the elected species reads on claim 8, that species connects the light chain to a position corresponding to the HN domain rather than the cholera toxin B subunit.
	During examination, references were found that anticipated or rendered obvious non-elected species.  These references are cited below.

Claims Status
Claims 1-10 and 13-21 are pending.
Claim 1 has been amended.

Claims 8, 9, 11, 12, and 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4 Jan, 2022.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).

The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure and (d) representative number of samples.
The issue is if a person of skill in the art would recognize if a given sequence was a selective ganglioside binding moiety that wasn’t a clostridial HCC domain.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  Applicants repeatedly describe desired outcomes (selective binding to a ganglioside, often describing a Markush group of gangliosides to which selective binding is desired) (note p5, 3d paragraph to p6, 5th paragraph, for example), but do not describe what is required for this binding.  Cholera toxin B subunit is described as a non HCC selective ganglioside binder.  Mention is made of β-amyloid peptide, α-synuclein, and the EGFR and VEGFR.
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
Applicants are claiming a polypeptide with a segment that selectively binds a ganglioside, which is defined as binding to one ganglioside with a higher affinity than to other gangliosides (p19, 4th paragraph).  This requires that the construct have the functional ability to selectively bind a ganglioside.  However, applicants have not described what structural requirements are necessary for a polypeptide sequence to selectively bind a ganglioside.  Applicants have not described what structural/physical/sequence requirements are necessary for this functional ability.  In essence, applicants have described a portion of their claimed invention by function.  That is not sufficient to meet the written description requirement.
st column, 1st paragraph).  This means that there are nearly two dozen different compounds that the selective ganglioside binding moiety can selectively bind to.
The only sequence information given is a consensus binding sequence from the BoNT Hcc domains (p8, 2nd paragraph), which is specifically excluded from the required ganglioside binding domain.  Note that, even if this sequence was allowed to be the ganglioside binding domain, as a single sequence with limited variable residues, it cannot be specific for every ganglioside – there’s simply not enough variation for one sequence to bind to GM1, another to bind to GM1a, another to . . . 
Applicants have listed a small number of polypeptides that selectively bind to a ganglioside.  However, no information is given as to what portions of these polypeptides actually bind.  This makes it impossible for a person of skill in the art to use fragments of these compounds to make different compounds retaining the binding sequence.
Gorenjack discusses testing for anti-ganglioside antibodies (title).  These are found in multifocal motor neuropathy and Guillain-Barre syndrome (p95, 2nd column, 5th paragraph).  These antibodies are polyclonal (p95, 2nd column, 5th paragraph), which indicates that there are a large number of different sequences that bind to the ganglioside.  This indicates that the chemical space of polypeptides that bind to a given ganglioside is greater than a single sequence or a small number of closely related sequences.
Note that, even if a sequence is found that meets the claim limitation of selectively binding to a ganglioside, it is impossible to determine if similar sequences will bind without actually running the experiment.  Yampolsky et al (Genetics (2005) 170 p1459-1472) look at retention of activity of polypeptides upon mutation (title).  Even conservative substitutions are very likely to lose activity (table 3, p1465, top of page).
(d) representative number of samples:  Applicants have described 5 different polypeptides that have selectivity to a ganglioside (cholera toxin B subunit, β-amyloid peptide, α-synuclein, and the EGFR and VEGFR).  As that it is likely, given the polyclonal autoantibodies for GB and multifocal motor neuropathy, that multiple different 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuyer et al (Annu. Rev. Pharmacol. Toxicol. (2014) 54 p27-51, cited by applicants).

Masuyer et al discuss a BoNT/A LHn fraction conjugated to either nerve growth factor or wheat germ agglutinin (p43, 2nd paragraph).  Neither nerve growth factor nor wheat germ agglutinin is a clostridial HCC or HC domain, but both have every structural feature that applicants have stated is required for selective binding to a ganglioside.  BoNT LHn comprises a clostridial light chain, anticipating claims 1 and 6.  It also comprises the translocation domain (Hn), anticipating claims 2 and 3.  As this was from the native BoNT sequence, the native activation site between the L and Hn segment is still there, anticipating claim 4.  The native sequence this was derived from was the A serotype, anticipating claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

first rejection
Claims 1-3, 5-7, 10, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stenmark et al (PLoS ONE (2008) 4(8) e1000129) in view of Mammen et al (Angew. Chem. Int. Ed. (1998) 37 p2754-2794), Rummel et al (FEBS J (2011) 278 p4506-4515, cited by applicants), and Masuyer et al (Annu. Rev. Pharmacol. Toxicol. (2014) 54 p27-51, cited by applicants).  Please note that this rejection does not read on applicant’s elected species.
Stenmark et al describe the crystal structure of BoNT/A in a complex with GT1b (title).  The botulism toxins, despite their lethality, are widely used medically (1st page, 1st column, 1st paragraph).  This BoNT/GT1b binding is important for activity, because, despite the similarity between of the binding of BoNT/A to GT1b and cholera toxin binding to GM1 (7th page, 2nd column, 3d paragraph), BoNT/A binds poorly to GM1 (7th page, 2nd column, 4th paragraph).  Formulations were made in buffer with EDTA (2nd page, 2nd column, 3d paragraph), a pharmaceutically acceptable composition.
The difference between this reference and the instant claims is that this reference does not add the cholera toxin to the BoNT polypeptide sequence.
Mammen et al discuss polyvalent interactions and use of them in design (title).  Using a mixture of ligand/receptor pairs (i.e. multiple ligands on one molecule binding to multiple receptors on another) can result in greater strength and specificity of binding than equivalent monovalent interactions (p2272, 2nd page, 4th st column, 2nd paragraph).  One naturally occurring example presented is the binding of the cholera B subunit to GM1 (p2766, 2nd column, 4th and 5th paragraphs, continues to p2787); another is the binding of the various BoNTs with gangliosides (table 6, p2764, top of page).  This reference discusses multivalency to increase selectivity and apparent affinity, and explicitly mentions the ganglioside binding units described by Stenmark et al.
Rummel et al discuss exchanging HCC domains between BoNTs (title).  This can improve affinity, which will allow for lower dosages which will delay the onset of antibody formation to these toxins (abstract).  This reference demonstrates a need in the art for BoNT variants with greater affinity.
Maysuyer et al discuss engineering botulism neurotoxins (title).  The various subunits, such as the light chain, the translocation domain, and the Hc domain, can be mixed and matched and duplicated (fig 5, p39, top of page).  Additional elements can be placed either C-terminal or N-terminal of the Hn domain (fig 5f, p39, top of page).  This reference teaches the great deal of tolerance BoNT serotypes have to addition and modification.
Therefore, it would be obvious to add the cholera b subunit to the polypeptide of Stenmark et al, to use its binding to GM1 to increase the specificity and apparent affinity, allowing for lower doses to delay immune reactions, as described by Mammen et al and Rummel et al.  As Maysuyer et al teach that the BoNTs are tolerant of this addition, an artisan in this field would attempt this addition with a reasonable expectation of success.
The polypeptide made from this combination is a BoNT/A with a cholera B subunit.  The cholera B subunit is a selective ganglioside binding moiety that is not a clostridial Hcc domain, rendering obvious claims 1, 7, 8, 10, and 21.
The native translocation domain of the BoNT is still on the polypeptide, rendering obvious claims 2 and 3.
The native Hcc domain is still on the polypeptide, rendering obvious claim 5.
Cholera B subunit is selective to GM1, according to Stenmark et al, rendering obvious claim 6.
Stenmark et al uses a pharmaceutical composition, rendering obvious claim 14.

second rejection
Claims 1-7, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stenmark et al (PLoS ONE (2008) 4(8) e1000129) in view of Mammen et al (Angew. Chem. Int. Ed. (1998) 37 p2754-2794), Rummel et al .
	The teachings of Stenmark et al, Mammen et al, Rummel et al, and Masuyer et al were given above, and will not be repeated here.  Please note that these references render obvious claims 1-3, 5-8, 10, 14, and 21.
	The difference between these references and the remaining claim is that the construct does not explicitly have an activation site between the light chain and the Hn domain.
	Sutton et al discusses activatable derivatives of BoNT A (title).  An enterokinase cleavage site was inserted between the light chain and the Hn domain (fig 1a, p33, top of page).  While other cleavage sites were poorly cleaved, the enterokinase linkers were efficiency cleaved and the majority of proteins formed the appropriate disulfide bond (p35, 1st column, 1st paragraph).  This allows for selective activation of the correctly folded LHn protein in its biologically active disulfide form (p39, 1st column, 3d paragraph).  This reference teaches an enterokinase cleavage site engineered between the L chain and the Hn domain,
	Therefore, it would be obvious to include an enterokinase cleavage site between the L chain and the Hn domain to allow for selective activation of the polypeptide.  As this was done for the same polypeptide (albeit without the other engineered moieties), an artisan in this field would attempt this modification with a reasonable expectation of success.
	Sutton et al discusses inserting an enterokinase cleavage site at the C-terminus of the L chain, rendering obvious claim 4.

third rejection
Claims 1-7, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stenmark et al (PLoS ONE (2008) 4(8) e1000129) in view of Mammen et al (Angew. Chem. Int. Ed. (1998) 37 p2754-2794), Rummel et al (FEBS J (2011) 278 p4506-4515, cited by applicants), and Masuyer et al (Annu. Rev. Pharmacol. Toxicol. (2014) 54 p27-51, cited by applicants), Sutton et al (Prot. Express. Purif. (2005) 40 p31-41), Shcherbakova et al (Nat. Commun. (Aug 2016) 7:12405), Kovacs et al (PNAS (2014) 111(52) p18542-18547) and Huehls et al (Immunol. Cell Biol. (20015) 93(3) p290-296).

The difference between applicant’s elected species and the molecule made from the teachings of Stenmark et al, Mammen et al, Rummel et al, Masuyer et al, and Sutton et al is that these references do not teach the SGGGG linker.
Shcherbackova et al discuss NIR fluorescent protein tags (title).  These tags were attached to proteins of interest with an (SGGGG)n linker (10th page, 6th paragraph).  
Kovacs et al discuss recombinant expression of gp140 for vaccine development (abstract).  Additional elements were attached to this protein via an (SGGGG)4 linker (fig 1, p18543, 2nd column, bottom of page).
Huehls et al discuss bispecific T cell engagers, which have a T-cell specific molecule connected to a moiety that binds to a tumor specific antigen (abstract).  The various units of this construct are attached via SGGGG linkers with 3 or more repeat units (3d page, 2nd paragraph).
Shcherbackova et al, Kovacs et al, and Huehls et al show that the (SGGGG)n linker is common in diverse fields of recombinant protein production, making it an obvious choice to connect the cholera B toxin unit to the rest of the BoNT unit.
Stenmark et al, Mammen et al, Rummel et al, and Masuyer et al render obvious addition of a cholera B toxin subunit to BoNT/A of Stenmark et al.  Masuyer et al teach that one place that the BoNT polypeptides can tolerate addition of a sequence is N-terminal to the Hn domain.  Sutton et al renders obvious an enterokinase cleavage domain, and Scherbackova et al, Kovacs et al, and Huehls et al render obvious an (SGGGG)n linker between the cholera B toxin subunit and the Hn domain.  These are the elements of applicant’s elected sequence, SEQ ID 11, rendering it obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7 and 12 of U.S. Patent No. 10,648,045. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims render obvious the instant claims.

Competing claim 1 describes a chimeric polypeptide with BoNT/F LHn backbone.  Competing claims 3 and 4 require an activation loop that, when cleaved, results in the formation of an active polypeptide.  Competing claim 5 requires a binding domain, with competing claim 6 requiring a clostridial binding domain (i.e. Hcc) domain, while competing claim 7 specifies a non clostridial binding domain.  Competing claim 12 is a method of treatment, using the material for treating disorders that BoNT polypeptides are used for.
Competing claim 1 describes a BoNT LHn backbone, while competing claim 7 requires a non-clostridial binding domain.  Competing claim 12 requires that the material have the same utility as native BoNT, which requires binding to gangliosides.  Thus, the competing claims render obvious instant claim 1.
	Hn is a translocation moiety, rendering obvious instant claims 2 and 3.

	It is not considered a patentable distinction to include two elements useful for the same purpose (MPEP 2144.06).  This means it is obvious to add the Hcc domain of competing claim 6, rendering obvious instant claim 5.
	These domains have every feature that applicants have stated is required for selective binding to a given ganglioside, so they will necessarily bind specifically to one.  Thus, the competing claims render obvious instant claim 6.  
	The BoNT light chain is type F serotype, rendering obvious claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658